To: Page2of3 2020-11-20 19:51:11 (GMT) 16672606282 From: C Collins

C. Collins
c.collms 1600@gmail.com

November 20, 2020

Honorable I. Leo Glasser, United States District Judge
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: United States v. Felix Sater, Eastern District of New York Docket 98-cr-01101

Dear Judge Glasser,
Tama U.S. citizen and investigative journalist currently residing outside of the United States.

As mentioned in my letter in February 20 of this year, | very much appreciate that you
considered my request to unseal certain documents from Mr, Sater’s docket in 2019. | was very
pleased that several items were additionally unsealed. Thank you.

However, as I noted in February, there apparently are items that belong on Mr. Sater’s docket
that are not only sealed but missing.

As [ mentioned, items dated after September 2005 through July 2009 are apparently undocketed.
These documents would include postponements of sentencing from 2005. For example,
according to a letter from counsel kindly unsealed last year in response to a letter from me, Mr.
Sater had been scheduled for sentencing in September 2005, but at the unopposed request of
counsel his sentencing was continued until September 2006. However, there is no documentation
thereafter, even scaled, that would memorialize that subsequent continuation or any other until
Mr. Aster’s eventual sentencing in 2009. Also missing is any item that requests the scheduling of
Mr. Sater’s sentencing in 2009.

As is known, Mr. Sater was working with Mr. Donald Trump through his sentencing in 2009 and
after,

Tt is well within the public interest — in fact, perhaps critically important — to better understand
the nature of that relationship.

As noted in my previous letter, Ms. Leslie Caldwell, formerly of the Department of Justice as
well as Mr. Sater’s attorney at sentencing, has stated that it “seems that the best way to protect
the Presidency is to let the truth about this President come out.”
To: Page 3of3 2020-11-20 19:51:11 (GMT) 16672606282 From: C Collins

T agree. The nature of the relationship between Mr, Sater and Mr. Trump should be made clear to
the American public.

Revealing a small bit of the truth will perhaps create some clarity of the nature of that
relationship.

That truth requires a fuller unsealing of Mr. Sater’s docket, which includes .

Very respectfully,

Cc. Collins

With request this letter be immediately docketed.
 

 

** INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

TIME RECEIVED REMOTE CSID DURATION PAGES STATUS

 

 

 

 

 

 

 

November 20, 2020 at 2:52:39 PM EST 16672606282 8&6 3 Received
To: Page 1 of 3 2020-11-20 19:51:11 (GMT) 16672606282 From: C Collins
FAX COVER SHEET
TO
COMPANY
FAXNUMBER 17186132446
FROM C Collins
DATE 2020-11-20 19:49:41 GMT
RE UNKNOWN

 

COVER MESSAGE

 

| am hoping the fax system is working now since the last time I tried.
Thank you very much.

WWWOMYFAX.COM

 
